Case 1:20-cv-25306-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 1 of 3



                            U N ITE D STA TES DISTR ICT C O U R T
                            SO UTH ER N D IST R IC T O F FLO R IDA
                                CASENO:20-?5306-CIV-UNGARO
 N .E.80thSTREE,LLC ,

      Plaintiff,
 V.

ASPEN SPECIALTY IN S.CO.,

       Defendant.




   STA ND IN G O R DER O N ZO O M A N D O TH ER V ID E O -C O NFERE NC E H EA R IN G S

       THIS CAUSE is before the Coul'tsua sponte.The Coul'
                                                         t has considered the pertinent

portionsoftherecord and isotherwise fully advised in theprem ises.
                                '
          .


       ln lightofthe COV1D-19 pandemic,the Courtmay,from time to tim e,conducthearings

via Zoom and other sim ilar technologies. The Coul'thereby instructs the parties and their counsel

on its standing requirem ents forsuch hearings. Itis

       ORDERED AND ADJUD GED asfollows:

              Before a Zoom hearing, a1l counsel m ust have taken steps to ensure com petent

              utilization ofZoom ,including by com pletihg thefollowing Zoom tutorials:

                      Joining a m eeting'
                                        . lAttps://suppo/.zoom .us/hc/en-us/aMicles/zol36zlg3-

                      H ow-D o-l-loin-A -M eetinc-

                   b. Testing com puterordevice audio and video:https'
                                                                     .//suppoM.zoom .us/hc/en-

                      us/a/icles/zol36zz83-Llow -D o-l-loin-ol'-Test-M v-com puter-Audio- and

                      https://suppol-t.zoom .us/hc/en-us/articles/zol36z3 13-H ow -Do-I-Test-M y-

                      V ideo-
Case 1:20-cv-25306-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 2 of 3



                   Sharing your screen               meeting'
                                                            . https'
                                                                   .//support.zoom .usl c/en-

                   us/adicles/zol36zls3-How-Do-l-share-M y-screen-

               d. Sharing multiple screens sim ultaneously: https://suppoM.zoom .us/hc/en-

                   us/articles/llsooo4z4z86-sharing-M ultiple-screens-sim ultaneously

            lf the Zoom hearing is an evidentiary hearing,counsel shall ensure that any

            testifyingpartiesand witnessesalso watch theZoom tutorialsabove.

            ln ai1 Zoom and sim ilar video-conferenced hearings, all counsel, parties, and

            witnesses must wear headsets with lnicrophones to ensure the highest possible

            sound quality.

            The Court,and a11witnessesbeing questioned aboutdocum ents,musthave access

            to al1docum entsthatwillbe used atany hearing conducted w ith video-conference

            technology.To thisend,thepal-tiesshall:

                   Electronically file on the Court's docket, or conventionally file with the

                   Court a flash drive containing, a1l relevant docum ents in advance of the

                   hearing;and

                   M eet-and-confer regarding a11 relevant docum ents in advance of the

                   hearing,and either:

                        i.Ensure that each w itness has copies of the relevant docum ents in

                          advance ofthe hearing,or

                                 If a Zoom hearing,use the Zoom share function during the

                          hearing to sharecopiesofthe docum ents.

            lt is im perative that al1 Zoom and sim ilar hearings run as sm oothly as possible.

            Failure to comply with this Orderm ay resultin the entl'y of sanctions,including
Case 1:20-cv-25306-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 3 of 3



             the exclusion of evidence in the event an exhibit is not readily available to a

             testifying w itness.

      DONE AND ORDERED in ChambersatM iami,Florida,this             day ofJanuary2021.




                                                URSULA UN GARO
                                                UN ITED STATES D IS      lCT JUD G E
copiesprovided.
              .counselof record
